NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3392-14T3


STATE OF NEW JERSEY,

              Plaintiff-Respondent,

v.

AJIT JAYARAM,

          Defendant-Appellant.
_______________________________________________

              Submitted December 20, 2016 – Decided August 7, 2017

              Before Judges Suter and Guadagno.

              On appeal from Superior Court of New Jersey,
              Law Division, Hudson County, Indictment No.
              11-06-0067.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Steven J. Sloan, Designated
              Counsel, on the brief).

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Ian C. Kennedy,
              Deputy Attorney General, of counsel and on
              the brief).

PER CURIAM

        Defendant Ajit Jayaram appeals from the January 9, 2015

order denying his petition for post-conviction relief (PCR)
alleging ineffective assistance of his plea counsel and seeking

a withdrawal of his guilty plea.     On appeal, defendant raises

two points:

          I.

          THE TRIAL COURT MISAPPLIED THE LAW IN DENYING
          THE DEFENDANT'S PETITION FOR POST-CONVICTION
          RELIEF WITHOUT AFFORDING HIM AN EVIDENTIARY
          HEARING TO FULLY ADDRESS HIS CONTENTION THAT
          HE WAS PROVIDED WITH INADEQUATE ASSISTANCE AS
          TRIAL COUNSEL FAILED TO PURSUE A DIMINISHED
          CAPACITY DEFENSE.

          II.

          THE TRIAL COURT MISAPPLIED THE LAW IN DENYING
          THE DEFENDANT'S PETITION FOR POST-CONVICTION
          RELIEF WITHOUT AFFORDING HIM AN EVIDENTIARY
          HEARING TO FULLY ADDRESS HIS CONTENTION THAT
          HE SHOULD BE PERMITTED TO WITHDRAW HIS PLEA
          BARGAIN TO CORRECT A MANIFEST INJUSTICE.

Finding no merit to these arguments, we affirm the order denying

defendant's petition substantially for the reasons stated by Judge

Paul M. DePascale in his thorough and well-reasoned oral decision

of January 8, 2015.   We add only the following brief comments.

     On February 27, 2013, defendant pled guilty before Judge

DePascale pursuant to a plea agreement to four charges of a

thirteen-count1 indictment:   second-degree health care fraud,

N.J.S.A. 2C:21-4.3(a) (count two); third-degree Medicaid fraud,



1
  The indictment contained fourteen counts but count three
charged only a co-defendant.

                                 2                          A-3392-14T3
N.J.S.A. 30:4D-17(a) (count four); first-degree attempted murder

of Radha Ramaswamy, N.J.S.A. 2C:5-1 and N.J.S.A. 2C:11-3(a)(1)

(count ten); and first-degree attempted murder of Mukhtar Ahmed

(count eleven).   In return for entering these guilty pleas, the

State agreed to recommend that defendant be sentenced on the two

attempted murder counts as second-degree offenses with a

sentence not to exceed nine years, subject to the No Early

Release Act, N.J.S.A. 2C:43-7.2.    As to count two, the State

agreed to recommend a nine-year term, and on count four, a five-

year term with all sentences to run concurrently.

    On April 12, 2013, Judge DePascale imposed the bargained-

for sentence.   There was no direct appeal but in 2014, defendant

filed a pro se PCR petition.   After counsel was assigned, a

brief in support of defendant's petition was submitted, claiming

defendant's plea counsel was ineffective by coercing him into

pleading guilty by not setting forth a diminished capacity

defense.   Defendant also claimed his guilty plea was not entered

knowingly, voluntarily, or intelligently.

    After hearing oral argument on January 8, 2015, Judge

DePascale found that the record "squarely refutes" defendant's

claim that his plea counsel failed to pursue a diminished

capacity defense.   Judge DePascale noted that plea counsel hired

an expert to conduct an examination of defendant and prepare a

                                3                           A-3392-14T3
report.   Although the expert report did not establish a defense

of diminished capacity, plea counsel appended the report to

defendant's sentencing memorandum in hopes of establishing

mitigating factor four. N.J.S.A. 2C:44-1(b)(4) ("There were

substantial grounds tending to excuse or justify the defendant's

conduct, though failing to establish a defense.").

    Judge DePascale also found the record "abundantly clear"

that defendant "voluntarily entered into the plea bargain with a

full and complete understanding of the circumstances then

present."   The judge also noted that defendant failed to present

even "a colorable claim of innocence."

    We discern no reason to disturb Judge DePascale's findings

which are amply supported in the record before us.

    Affirmed.




                                4                           A-3392-14T3